Title: From Benjamin Franklin to William Smith, 18 April 1754
From: Franklin, Benjamin
To: Smith, William


Dear Sir
Philada. April 18. 1754
I have had but one Line from you since your Arrival in England, which was a short one, via Boston, dated October 18. acquainting me you had wrote largely by Davis. Davis was lost, and with him your Letters, to my great Disappointment. Mesnard and Gibbon are since arriv’d here, and I hear nothing from you; which I should tell you chagrins me not a little, were I not asham’d to own to my Pupil, that I do not always practise the Philosophy I endeavour’d to teach him. My Comfort is, an Imagination that you only omit Writing because you are Coming, and purpose to tell me every thing vivâ voce. So not knowing whether this Letter will reach you, and hoping either to see you or hear from you by the Myrtilla, Budden’s Ship, which is daily expected, I only add that I am, with great Esteem and Affection, Dear Sir, Your most humble Servant
B Franklin
Mr. Smith
 Endorsed: B. Franklin Esqr April 18, 1754
